   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 1 of 9                    PageID 197



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )     No. 2:08-cr-20100-STA
                                          )
VINCENT WOODS,                            )
                                          )
      Defendant.                          )
________________________________________________________________________________

               ORDER DENYING MOTION TO REDUCE SENTENCE
________________________________________________________________________________

       Before the Court is Defendant Vincent Woods’ Motion to Reduce Sentence (ECF No. 54) and

Supplemental Motion (ECF No. 66). The United States of America has responded in opposition.1

For the reasons set forth below, Defendant’s Motion and Supplemental Motion are DENIED.

                                         BACKGROUND

       The government initiated this case through an indictment on March 8, 2008. A federal grand

jury sitting in the Western District of Tennessee charged Defendant Vincent Woods with one count

of carjacking in violation of 18 U.S.C. § 2119 and one count of using and carrying a firearm during



       1
          Defendant filed his initial brief pro se on June 22, 2020. Two weeks later on July 8, 2020,
the Assistant United States Attorney filed a notice of appearance and a motion to substitute himself
for original trial counsel who was no longer an Assistant United States Attorney. The Court granted
the motion to substitute, and the Federal Public Defender thereafter filed a notice of appearance on
behalf of Defendant. When no other activity occurred in the case for a period of time, the Court
ordered the government to respond to Defendant’s Motion and denied Defendant’s pro se motion for
appointment of counsel in light of the fact that the Assistant Federal Public Defender had already
filed her notice of appearance. The government filed a motion for an extension of time to file its
response in November 2020 and eventually filed its brief in December 2020. The Assistant United
States Attorney explained that he was called up for military service during the interim between the
filing of Defendant’s Motion and the time when the Court ordered the government to respond. For
good cause shown, the United States’ Motion for Extension (ECF No. 63) is GRANTED. The
Federal Public Defender has filed a Supplemental Motion on Defendant’s behalf on January 13, 2021.
The government has not responded to the supplemental brief, and the time to do so has now passed.
                                                    1
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 2 of 9                     PageID 198



and in relation to a crime of violence, to wit, the carjacking, in violation of 18 U.S.C. § 924(c). A

United States Magistrate Judge appointed counsel and ordered that Defendant be detained pending

trial. A grand jury later returned a superseding indictment on July 30, 2008, charging Defendant with

six counts of Hobbs Act robbery in violation of 18 U.S.C. § 1951; two counts of carjacking in

violation of 18 U.S.C. § 2119; four counts of using and carrying a firearm during and in relation to a

crime of violence corresponding to some of the Hobbs Act robberies and carjackings, all in violation

of 18 U.S.C. § 924(c); and one count of being a person previously convicted of a felony offense found

in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

       Defendant pleaded guilty to all but two of the charges (two of the four section 924(c) offenses)

as part of a plea agreement with the government. See Plea Agreement July 22, 2009 (ECF No. 44).

On October 26, 2009, the Court sentenced Defendant to a total term of 528 months’ incarceration in

the custody of the Bureau of Prisons to be followed by three years’ supervised release. The Court

also ordered Defendant to make restitution in the amount of $17,811.25. See Judgment Oct. 29, 2009

(ECF No. 50). Defendant waived his right to appeal the Court’s judgment and therefore did not file

a direct appeal.

       In the Motions now before the Court, Defendant seeks a sentence reduction based on

subsequent changes in the law. The Court has considered both of the briefs filed on Defendant’s

behalf, both his pro se filing and the supplement filed by the Federal Public Defender. The Court

focuses its analysis on the arguments raised by counsel unless otherwise noted here. Defendant argues

that intervening changes in the law regarding how courts impose sentences on section 924(c)

convictions warrant a sentence reduction. Back in 2009 the Court sentenced Defendant to 144 months

on each of the Hobbs Act robbery convictions, 144 months on the carjacking convictions, and 120

months on the felon-in-possession charge, all to be served concurrently. The Court sentenced

Defendant to 84 months on the first of the 924(c) charges, to be served consecutively to the other

                                                  2
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 3 of 9                     PageID 199



sentences imposed, and then “stacked” another 300-month sentence for the second 924(c) charge,

also to be served consecutively to the other sentences. The result was an effective sentence of 528

months, or 44 years. Defendant argues that the First Step Act of 2018 changed the law that allowed

the Court to “stack” his sentences on the two 924(c) charges and run the sentences consecutively to

his other sentences in this way. According to Defendant, if the Court were sentencing him today,

Defendant would only get 84 months (and not 300) as a mandatory sentence on the second 924(c)

charge. This difference would yield a total term of incarceration of 312 months, or 26 years, a

reduction of 18 years on his effective sentence. Defendant argues then that the Court should give him

the benefit of this change in the law and effectively reduce his sentence by 216 months or 18 years.

        The government has responded in opposition to Defendant’s request. Defendant seeks relief

under the First Step Act’s compassionate release provision but has not shown extraordinary and

compelling reasons for a sentence reduction. It is well settled under federal law that previously

sentenced defendants did not get the benefit of a reduced penalty owing to subsequent changes in the

law. Compassionate release is not available in this circumstance. Even if the Court decided that the

disparity in sentencing was grounds for a sentence reduction, the 3553 factors do not weigh in favor

of a sentence reduction. The government stresses Defendant’s extensive criminal history and

propensity for violence. For these reasons, the United States opposes a sentence reduction in this

case.

                                    STANDARD OF REVIEW

        The First Step Act gives a sentencing court discretion to “reduce the term of imprisonment”

and replace “the unserved portion of the original term of imprisonment” with a term of supervised

release. 18 U.S.C. § 3582(c)(1)(A). The Act permits courts to act only on motion of (1) the Bureau

of Prisons or (2) the defendant himself after the defendant has “fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

                                                  3
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 4 of 9                        PageID 200



lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A)(i). Exhaustion of all administrative remedies is mandatory.

United States v. Alam, 960 F.3d 831, 833–34 (6th Cir. 2020).



       Once the defendant has met the exhaustion requirement, the Court must then decide whether

“extraordinary and compelling reasons warrant such a reduction” and “such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i); see

also United States v. Kincaid, 802 F. App’x 187 (6th Cir. 2020).2          At the third final step of the

analysis, the Court must determine whether a reduction in sentence is consistent with the factors listed

in 18 U.S.C. § 3553(a). Id. (citing United States v. Ruffin, 978 F.3d 1000, 1003–06 (6th Cir. 2020)).

The Court need not address all three factors “when any of the three prerequisites listed in §

3582(c)(1)(A) is lacking . . . .” United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021) (citing Jones,

980 F.3d at 1108, and Ruffin, 978 F.3d at 1006).

       The Sixth Circuit has now held that the United States Sentencing Guidelines do not contain

an applicable policy statement where a motion for compassionate release is filed by the inmate, and

not the Bureau of Prisons. Jones, 980 F.3d at 1108 (“[Section] 1B1.13 does not ‘appl[y]’ to cases

where an imprisoned person files a motion for compassionate release.”). This means that “in the

absence of an applicable policy statement for inmate-filed compassionate-release motions, district

courts have discretion to define ‘extraordinary and compelling’ on their own initiative.” Elias, 984

F.3d at 519–20 (citing Jones, 980 F.3d at 1111; Ruffin, 978 F.3d at 1007).



       2
          The statute also permits relief in cases where “the defendant is at least 70 years of age, has
served at least 30 years in prison, pursuant to a sentence imposed under section 3559(c), for the
offense or offenses for which the defendant is currently imprisoned, and a determination has been
made by the Director of the Bureau of Prisons that the defendant is not a danger to the safety of any
other person or the community, as provided under section 3142(g).” § 3582(c)(1)(A)(ii). The Court
finds that this paragraph is not relevant in Defendant’s case.
                                                    4
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 5 of 9                      PageID 201



                                             ANALYSIS

       The issue presented is whether Defendant is entitled to a sentence reduction based on changes

in the law subsequent to his sentencing. As a threshold question, there is no evidence before the Court

that Defendant properly exhausted his administrative remedies before filing his pro se Motion in June

2020. Defendant filed his initial brief on June 22, 2020. The government filed its response in

December 2020 and raised for the first time Defendant’s failure to exhaust as a defense. Defendant

attached to his supplemental brief a copy of what appears to be his request for relief from the warden

at his facility, a request dated November 10, 2020.         Defendant did not actually exhaust his

administrative remedy then until 30 days had passed from that date, that is, until December 10, 2020.

Technically, Defendant failed to exhaust before he brought his initial request for relief to the Court.

Be that as it may, Defendant has now exhausted his remedy, and the parties have fully briefed the

merits of the issue. Under the circumstances, the Court will find that Defendant has properly satisfied

the mandatory exhaustion requirement and will proceed to reach the merits of his request for a

sentence reduction.

       The Court holds that Defendant has not shown extraordinary and compelling reasons for a

sentence reduction. As Defendant correctly points out, the Court sentenced him in 2009 in accordance

with the previous version of 18 U.S.C. § 924(c)(1)(C), which at that time required that “[i]n the case

of a second or subsequent conviction under this subsection, the person shall . . . be sentenced to . . .

not less than 25 years.” 18 U.S.C. § 924(c)(1)(C)(i) (2006). The United States Supreme Court had

interpreted section 924(c)(1)(C)’s use of the word “conviction” to mean “the finding of guilt by a

judge or jury that necessarily precedes the entry of a final judgment of conviction.” Deal v. United

States, 508 U.S. 129, 132 (1993). Deal held that the statute’s “25-year mandatory-minimum sentence

attaches when a defendant is convicted of multiple § 924(c) counts in the same proceeding.” United



                                                   5
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 6 of 9                      PageID 202



States v. Richardson, 948 F.3d 733, 745 (6th Cir. 2020) (citing Deal, 508 U.S. at 135–36); see also

United States v. Washington, 714 F.3d 962, 970 (6th Cir. 2013)).

       Congress amended section 924(c)(1)(C) as part of the First Step Act of 2018. Section 403(a)

of the First Step Act dropped the phrase “second or subsequent conviction” from section 924(c)(1)(C)

and in its place added the following: “violation of this subsection that occurs after a prior conviction

under this subsection has become final.” First Step Act, § 403(a); see also § 924(c)(1)(C). The Sixth

Circuit has construed this amendment to mean that “a defendant would, in a general sense, have to be

a repeat offender with a prior, final conviction to be eligible for the mandatory enhancement.”

Richardson, 948 F.3d at 745.

       However, the First Step Act itself and its amendment to section 924(c)(1)(C) states that it

applies “to any offense that was committed before the date of enactment of this Act, if a sentence for

the offense has not been imposed as of such date of enactment.” Id. (citing First Step Act, § 403(b)).

The Court of Appeals has construed the Act to mean that “section 403 shall not apply to any offense

committed before December 21, 2018, (the date the First Step Act became law), if a sentence for the

offense had been imposed by that date.” Id. (commenting in dicta that “Congress has, in essence,

drawn a line in the sand. Defendants sentenced after December 21, 2018, may benefit from Congress’s

amendment to § 924(c), but defendants sentenced before that date cannot.”).

       Defendant does not argue that he is entitled to the retroactive application of the First Step

Act’s amendment to section 924(c)(1)(C), an argument the Sixth Circuit’s decision in Richardson

clearly forecloses. Defendant argues instead that the sentencing regime under which the Court

sentenced him in 2009, with its “stacking” of section 924(c)(1)(C) convictions, is no longer the law

and that were the Court to sentence him today, he would face a significantly lower sentence. This

sentencing disparity, Defendant contends, constitutes an extraordinary and compelling reason to

reduce his sentence. The Court finds this argument unpersuasive.

                                                   6
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 7 of 9                        PageID 203



       The disparity of the sentencing provisions between those then in effect in Defendant’s case,

and in many others presenting the same features, and now is considerable. However, as the United

States points out, the default position is that a new law “does not alter penalties incurred before the

new law took effect.” United States v. Blewett, 746 F.3d 647, 650 (6th Cir. 2013) (en banc); see also

Richardson, 948 F.3d at 746 (citing the general saving statute, 1 U.S.C. § 109) (“The repeal of any

statute shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred

under such statute, unless the repealing Act shall so expressly provide, and such statute shall be treated

as still remaining in force for the purpose of sustaining any proper action or prosecution for the

enforcement of such penalty, forfeiture, or liability.”). The Court concludes then that the general

sentencing disparity in cases decided prior to the effective date of the First Step Act and cases decided

now is simply not an extraordinary and compelling ground to reduce Defendant’s sentence. Such

sentencing disparities are inherent to amendments and modifications of criminal penalties under

federal law. Accord United States v. Gatewood, 807 F. App’x 459, 463–64 (6th Cir. 2020) (affirming

“stacking” of 924(c) sentences where defendant was sentenced before the enactment of the First Step

Act and observing that “disparities in sentences ‘will exist whenever Congress enacts a new law

changing sentences’ and that “[w]ithholding the benefits of a change from previously sentenced

defendants . . . is the general practice in federal sentencing”); see also United States v. Robinson, No.

20-5929, 2021 WL 71545, at *1 (6th Cir. Jan. 6, 2021) (finding no abuse of discretion in a district

court’s denial of a motion for compassionate release and conclusion that “the stacking of [the

defendant’s] § 924(c)    sentences” and      the resulting     “sentencing    disparities in    light   of

the First Step Act” did not constitute extraordinary or compelling grounds); United States v.

Dusenbery, No. 19-4207, 2020 WL 7315919, at *2 (6th Cir. July 24, 2020) (noting “several recent

cases in which defendants have been granted compassionate release in part because they received



                                                    7
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 8 of 9                        PageID 204



lengthy, ‘stacked’ sentences under 18 U.S.C. § 924(c) that would now be much shorter” but finding

no abuse of discretion in denying relief)

       Defendant cites other recent decisions granting sentence reductions for defendants who were

sentenced under the previous version of section 924(c)(1)(C). The Court finds that those decisions

are not inconsistent with the outcome in this case. It is true that in some cases the district court found

that the sentencing disparity taken together with other individualized factors were extraordinary and

compelling grounds for relief. For example, in United States v. Young, 458 F. Supp. 3d 838 (M.D.

Tenn. 2020), the court granted a motion for sentence reduction based on the First Step Act’s changes

to section 924(c)(1)(C) as well as the defendant’s age (72) and serious chronic health issues like

diabetes, hyperlipidemia, hypertension, and cataracts. Young, 458 F. Supp. 3d at 848. The same

District Judge concluded in a separate case, however, that the First Step Act’s elimination of the

stacking effect in section 924(c) sentencings was not, standing along, an extraordinary and compelling

ground for a sentence reduction. United States v. Moore, 481 F. Supp. 3d 703, 711 (M.D. Tenn. 2020)

(Trauger, J.). Defendant’s case is much more akin to the circumstances presented in Moore than in

Young. Defendant relies almost entirely on the intervening change in the law and amendment to

section 924(c)(1)(C). Other than his commendable efforts at post-judgment rehabilitation and the

role his drug addiction and an earlier head injury played in his conduct, Defendant has cited no other

health concern or other factor to justify relief. The Court finds that Defendant has simply failed to

present extraordinary and compelling grounds for a reduced sentence.




                                                    8
   Case 2:08-cr-20100-STA Document 68 Filed 04/21/21 Page 9 of 9                 PageID 205



                                       CONCLUSION

      Defendant has failed to raise extraordinary and compelling grounds for a sentence reduction.

Therefore, his Motion is DENIED.

      IT IS SO ORDERED.


                                           S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT JUDGE

                                           Date: April 21, 2021.




                                               9
